Citation Nr: 0500203	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 until May 
1970.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2002 
rating decision of the Regional Office (RO) in Huntington, 
West Virginia.

A videoconference hearing at the RO in March 2003 before the 
undersigned Veterans Law Judge.  

The appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran asserts that he now has PTSD as the result of 
traumatic experiences in the military, primarily the sudden 
death of a young Air Force recruit in his charge at Chanute 
Air Force Base whom he was unable to resuscitate.  He 
contends that he spent some time at an air base in Vietnam 
while on temporary duty (TDY) and heard shelling and shots 
being fired in the perimeter.  

The record reflects in this instance that while the veteran 
has been given diagnoses of PTSD, none of his reported 
stressors have been verified to date.  A TDY order dated in 
September 1966 does indicate that he was one of three crewman 
sent from Tachikawa Air Base, Japan, to Phan Rang Air Base, 
Vietnam, for no more than 30 days in support of an Airlift 
Control Element for "MAC Airlift" operations for a period 
not to exceed 30 days.  No other Vietnam service is verified.  
The veteran maintains that he was not in combat but hear 
enemy fire on the perimeter of the base.  

The Board points out that the sufficiency of a stressor to 
cause PTSD is a medical determination.  There remains no 
verification of the reported incident in which the young 
student recruit died in the barracks after the veteran tried 
to revive him.  The veteran testified that this event 
occurred between July 1968 and March 1969.  He reported that 
the incident was thoroughly investigated whereupon he had to 
sign many statements or forms.  

An RO request in June 2003 to the National Personnel Records 
Center to search sick call and morning reports for such 
information received a negative response.  

Under the circumstances, the Board is of the opinion that 
further development is warranted in this instance, to include 
an additional search for information related to the young 
airman's death in 1968 or 1969.  During his hearing at the RO 
he indicated the incident occurred at the end of the summer 
or early fall of 1969.  During his hearing before the Board 
in July 2004 he indicated that the incident occurred between 
July 1968 and March 1969.  

The veteran also states that he continues to receive Vet 
Center and VA outpatient treatment for psychiatric symptoms.  
The Board observes that the most recent records date only to 
April and August 2002, respectively.  Therefore, any 
subsequent records should be requested and associated with 
the claims folder.  In the event, that a stressor is 
verified, the appellant should also be scheduled for a VA 
psychiatric examination.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  Please ask the veteran to provide 
more specific information concerning the 
death of the airman at Chanute Air Force 
Base, to include to the extent possible 
the approximate month and year and the 
specific designation of the airman's 
student squadron.  

2.  The RO should request the veteran's 
VA clinical records from the Huntington, 
West Virginia VA facility dating from 
August 9, 2002 to the present and 
associate them with the claims folder.  

3.  The RO should request clinical 
records from the Logan Vet Center dating 
from April 18, 2002 to the present and 
associate them with the claims folder.  

4.  Following the receipt of any 
additional information from the veteran 
the RO should request the appropriate 
organization in the Air Force, to include 
Air Force Security Police, Office of 
Special Investigation and/or to any other 
appropriate records repository, for 
information relating to the sudden death 
of an airman who was assigned to the 
student squadron at Chanute Air Force 
Base between July 1968 and March 1969.  
The veteran was a member of the 3361 
Instructor Squadron.  

A direct request for a search of such 
records should also be made to the 
appropriate authority at Chanute Air 
Force Base.  If efforts to obtain any 
information are unsuccessful, notation of 
this fact should be indicated in the 
record. 

5.  The RO should request the United 
States Armed Service Center for Research 
of Unit Records (USASCRUR), to verify 
whether Phan Rang Air Base, Vietnam came 
under enemy fire between September 16 to 
October 16, 1966.  A copy of the TDY 
order, dated September 12, 1966 should 
accompany the request

6.  If a stressor(s) is verified, the 
veteran should be scheduled for VA 
examination by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include post-
traumatic stress disorder.  The claims 
file and a copy of this remand must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including psychological 
testing, are to be conducted.  

Inform the examiner that only a stressor 
that has been verified by the RO or the 
Board may be used as a basis for a 
diagnosis of post-traumatic stress 
disorder.  If a diagnosis of post- 
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor found to be 
established by the record was sufficient 
to produce post- traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
the in-service stressors found to be 
established by the record.  A complete 
rationale for any opinion expressed 
should be included in the report.

7.  Following completion of the requested 
development, the RO should re-adjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




